—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of assault in the second degree. He contends that he was deprived of his due process rights when County Court, in denying his motion to dismiss the indictment on grounds of legal insufficiency, referred to a different defen*1038dant. Defendant incorrectly characterizes his contention as one raising an argument of constitutional dimension. It is more appropriately characterized as one challenging the sufficiency of the evidence before the Grand Jury, and, as such, was waived by his guilty plea (see, People v Pucak, 187 AD2d 934, lv denied 81 NY2d 793; People v Kenny, 168 AD2d 958, lv denied 77 NY2d 997). Moreover, contrary to the contention of defendant, the record does not establish that his guilty plea was the result of the court’s denial of his motion to dismiss the indictment on sufficiency grounds.
. Finally, the court did not err either in accepting defendant’s guilty plea or in denying the motion of defendant to withdraw his guilty plea. (Appeal from Judgment of Ontario County Court, Sirkin, J.—Assault, 2nd Degree.) Present—Green, J. P., Lawton, Fallon, Doerr and Davis, JJ.